DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/22 has been entered.
Claim Status
3.  The amendment, filed 10/05/22, has been entered. 

4.  Claims 45-46 and 51-59 are pending. Claims 1-41 and 47-50 are cancelled. Claim 51 is amended. Claims 53-54 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/01/20. Claims 45-46, 51-52, and 55-59 are under examination.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 04/05/22:
The rejection of claim 59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 19 at paragraph 22, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 51-52 and 59 under 35 U.S.C. 102(a)(1) as being anticipated by Golz et al. 2005 (WO 2005/106486 A2) found on page 3 at paragraph 7, is withdrawn in favor of the rejections set forth below.

The rejection of claims 45-46 and 51-52 under 35 U.S.C. 103 as obvious over O’Mullan et al. 2007 (US 2007/02646771), found on page 7 at paragraph 12, is withdrawn in favor of the rejections set forth below.

The rejection of claims 45-46, 51-52, and 58-59 under 35 U.S.C. 103 as being unpatentable over Golz et al. 2005 (WO 2005/106486 A2) in view of O’Mullan et al. 2007 (US 2007/0264671), found on page 10 at paragraph 15, is withdrawn in favor of the rejections set forth below.

The rejection of claims 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Golz et al. 2005 (WO 2005/106486 A2) and O’Mullan et al. 2007 (US 2007/02646771), as applied to claims 45-46, 51-52, and 58-59, and further in view of Simaga et al. 1998 (Eur J Cancer, Vol. 34, No. 3, pp. 399-405), found on page 15 at paragraph 18, is withdrawn in favor of the rejections set forth below.


Maintained Rejection: Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.  Claim 58 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 58 recites the limitation "the inhibition of the activity of DPP3..." in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no recitation of inhibition in claim 45 from which it depends. Thus, clarification is required.
Applicant’s Arguments and Response to Arguments
8. Applicant failed to address this rejection; thus, it is maintained for reasons of record.

New Rejection: Claim Rejections - 35 USC § 112
9.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention


10.  Claims 45-46, 51-52, and 55-59 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  
	Instant claims are drawn to method(s) for preparing a sample comprising: contacting said sample with a capture-binder that binds specifically to protein of SEQ ID No. 1 and does not bind to dipeptidyl peptidase 3 (DPP3) in an area between amino acids 316 and 669, separating DPP3 bound to said capture binder, and adding substrate of DPP3 to said separated DPP3, wherein at least a predetermined threshold amount of total DPP3 and/or active DPP3 is present in the sample (see claim 45); and/or wherein said capture-binder inhibits less than 50% of DPP3 activity in a liquid phase assay (see claim 51). However, it is the Office’s position that the capture binder (and by extension, the use thereof) has not been described with sufficient particularity, such that one skilled in the art would recognize that Applicant had possession of the claimed invention, at the time of filing, because of (A) a lack of a correlation, known or disclosed, between the claimed functional requirements and the structures that meet those requirements; and/or (B) a lack of a representative number and variety of species; for either to constitute possession of the full scope of the claimed genus.
For example, the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the capture binder (e.g. chemical structures, peptide sequences, critical subsequences, and/or required amino acids), and the claimed function to be maintained (i.e. binds specifically to the DPP3 protein of SEQ ID No. 1 but does not bind in an area between amino acids 316 and 669; and/or inhibits less than 25-50% of DPP3 activity in a liquid phase assay). The specification describes SEQ ID NO: 1 (737 amino acids long) as the amino acid sequence of the human variant of DPP3 (see page 1, line 16) and that the region of amino acids 316 to 669 of SEQ ID NO:1 includes the active center of DPP3 and the area of substrate binding (see page 6, lines 4-10). However, the specification does not adequately describe what structures of the capture binder would facilitate it binding to SEQ ID NO:1 between only the residues at 1-315 and/or 670-737. The specification does not adequately describe what structures of the capture binder would preclude it binding to SEQ ID NO:1 between residues 316 to 669.  The specification states specific binding to full-length DPP3 means that the capture binder does not bind to any other protein than DPP3 (see page 4, lines 22-23). However, the specification does not adequately describe what structural features of the capture binder facilitate the specific binding to only DPP3 and/or prevent the capture binder from binding to any other proteins in general and/or other aminopeptidases specifically.  The specification generically states that the capture binder may be, inter alia, an antibody including monoclonal antibodies, polyclonal antibodies, humanized antibodies, chimeric antibodies, CDR-grafted antibodies, recombinantly produced antibodies; or an antibody fragment, including Fab minibodies, single chain Fab antibodies, scFv fragments; or a biopolymer scaffold including aptamers, spiegelmers, anticalins and conotoxins; and/or a non-Ig scaffold including tetranectin-based non-Ig scaffolds, fibronectin scaffolds, ubiquitin scaffolds, lipocalin-based scaffolds, transferring scaffolds, protein A scaffolds, ankyrin repeat based scaffolds, microprotein scaffolds, Fyn SH3 domain based scaffolds, EGFR-A domain based scaffolds, Kunitz domain based scaffolds, peptide aptamers, and oligonucleotide aptamers  (e.g. page 7, line 20 to page 10, line 21).  However, in all cases, the specification fails to adequately describe the particular structural features that are required to meet the claimed functional attributes.  Thus, the specification does not define any structural features commonly possessed by members of the claimed genus because, while the description of an ability of a molecule (e.g. the capture binder) to bind in some places but not others and/or to inhibit a percentage of the bound protein’s activity, might generically describe that molecule's function, it does not describe the molecule itself.  Therefore, a definition by function does not suffice to define the genus because it is only an indication of what the capture binder does, rather than what it is and even one of skill in the art cannot visualize or recognize the necessary structures by only knowing generic binding characteristics. Accordingly, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing the use of a potentially massive number of capture binder molecules claimed only by functional characteristics.  Consequently, it is the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus.
In addition, the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the breadth and variation within the claimed genus. It is noted that the genus of these molecules (i.e. antibodies, antibody fragments, biopolymer scaffolds, and/or non-Ig scaffolds, see list above) having the claimed binding and inhibition properties, is expected to be large and highly variable (e.g. for peptide sequences alone, each different peptide capable of binding to and/or inhibiting DPP3 would necessarily have a unique sequence; see MPEP 2434). The specification states that several murine antibodies were produced and screened for their ability of binding human DPP3 (see Example 3 and Figures 1 and 13). However, the clones are not described by structure (e.g. sequence) and the variability among clones made by what appears to be the same method, using the same GST tagged recombinant FL-DPP3 (i.e. SEQ ID NO: 1) ranges from 25% to 65% maximum inhibition. 

    PNG
    media_image1.png
    280
    612
    media_image1.png
    Greyscale

Therefore, the specification supports that a person of skill in this art would need to know the structure of the capture binder (i.e. in this case an antibody) in order to recognize the corresponding function (i.e. in this case percent inhibition) because four seemingly similar clones produced antibodies with widely ranging functional properties (see above). Therefore, it is the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus (i.e. not limited to antibodies) because, inter alia, that artisan would not accept the disclosure of these four, poorly-described clones as representative in number or variety, to demonstrate possession of the entire genus of capture binders (i.e. antibodies, antibody fragments, biopolymer scaffolds, and/or non-Ig scaffolds, see list above), and the corresponding use thereof, as is claimed.
With regards to the state of the art, the functional characteristics of a capture binder (e.g. in this case a peptide/protein) are determined by its structure (i.e. its actual sequence of amino acids) as evidence by, for example, Greenspan et al. 1999 (Defining epitopes: It's not as easy as it seems; Nature Biotechnology, 17:936-937) which teach that as little as one substitution in an amino acid results in unpredictable changes in the 3-dimensional structure of the new peptide sequence which, in turn, results in changes in the functional activity such as binding affinity of the peptide sequence (page 936, 1st column). Greenspan et al. teach that contribution of each residue (i.e. each amino acid) cannot be estimated with any confidence if the replacement affects the properties of the free form of the molecule (page 936, 3rd column). Greenspan et al. teach epitopes must be empirically determined because, inter alia, epitopes have been defined in terms of the spatial organization of residues that contact a ligand and the structural characterization of the molecular interface for the binding of the molecules defined at the epitope boundaries (page 937).  Greenspan et al. teach that a priori the epitope will not include any residue that makes no contact with a ligand but whose substitution may profoundly affect ligand recognition through influence on the stability of the free form of the macromolecule, or participation in long-range allosteric effects, such that even when the residues making contacts with ligands are known with certainty, the question remains with regard to the energetic involvement of the other residues (page 936, right column).  Similarly, Goel et al. 2004 (Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response; The Journal of Immunology 173(12):7358-7367) made three antibodies that bind to the same 12-mer but have very different structures and Edwards et al. 2003 (The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BlyS. Journal of Molecular Biology 334:103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique variable heavy and 705 variable light chain sequences having at least 568 different CDR3 regions, with very high diversity. Thus, the state of the art also supports that the skilled artisan requires guidance on the critical structures of the capture binder (i.e. in this case an antibody) per se and thereby does not provide adequate written description support for which structural features of which antibodies would predictably retain their claimed functional activities. 
Therefore, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.). 
In summary, the capture binder has not been described with sufficient particularity; and thus, its use thereof is the limitation that is not adequately supported by Applicant’s disclosure. Consequently, even one of skill in the art would not recognize the disclosure as providing adequate support for the entire scope of the claimed invention because of (A) a lack of a correlation, known or disclosed, between the claimed functional requirements and the structures that meet those requirements; and/or (B) a lack of a representative number and variety of species; for either to constitute possession of the full scope of the claimed genus. 
Therefore, it is the Office’s position that Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a).

New Rejection: Claim Rejections - 35 USC § 112
11.  Claims 45-46, 51-52, and 55-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a biological deposit rejection.
Instant claims appear to employ novel biological material, specifically the use of capture binders produce by hybrid clones identified as #2552, 2553, 2554, and/or 2554 (see Figure 13; and Example 3).  Since the biological material is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. 112, 1st paragraph may be satisfied by a deposit of the biological material. 
If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by the International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application.  These requirements are necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required. 
If a deposit has not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR 1.801-1.809, assurance regarding availability and permanency of the deposit is required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record that has the authority and control over the conditions of deposit over his or her signature and registration number averring:
during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
the deposits will be maintained in the public repository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; 
a test of the viability of the biological material at the time of deposit will be made (See CFR 1.807); and 
the deposit will be replaced if they should become nonviable or non-replicable.
In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the repository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of biological material not made under the Budapest Treaty must be filed in the application and must contain:
The name and address of the depository;
The name and address of the depositor;
The date of deposit;
The identity of the deposit and the accession number given by the depository;
The date of the viability test;
The procedures used to obtain a sample if test is not done by the depository; and
A statement that the deposit is capable of reproduction.
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.  
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed. 
Applicant’s attention is directed to In re Lundack, 773 F.2d.1216, 227 USPQ (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

Conclusion
12. No claims are allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                
                                                                                                                                                                                        11/29/2022